Exhibit 10.4

EXECUTION COPY

LONG-TERM SERVICES AGREEMENT

by and between

CITILIFE FINANCIAL LIMITED

and

PRIMERICA LIFE INSURANCE COMPANY

Dated as of April 7, 2010



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS    Section 1.1    Definitions    1 ARTICLE II SERVICES   
Section 2.1    Services to be Provided to CitiLife    5 Section 2.2   
Management of Services    5 Section 2.3    Additional Services    6 Section 2.4
   Service Coordinators    6 Section 2.5    Standard of Performance    6
Section 2.6    Cooperation    7 Section 2.7    Conduct of Affiliates    7
ARTICLE III LIMITATIONS    Section 3.1    General Limitations    8 Section 3.2
   Third Party Limitations    8 Section 3.3    Compliance with Laws    8
Section 3.4    Force Majeure    9 Section 3.5    Disaster Recovery Services    9
Section 3.6    No Adverse Effect    10 ARTICLE IV PAYMENT    Section 4.1    Fees
   10 Section 4.2    Adjustments to Base Cost    10 Section 4.3    Billing and
Payment Terms    11 Section 4.4    Sales Taxes    11 ARTICLE V ACCESS AND
SECURITY    Section 5.1    Access to Networks    12 Section 5.2    Policies and
Procedures    13 Section 5.3    Record Retention    13 Section 5.4    Audit   
14 Section 5.5    Regulatory Audit    14 Section 5.6    Audit Results    15
Section 5.7    Reporting    15



--------------------------------------------------------------------------------

ARTICLE VI CONFIDENTIALITY    Section 6.1   Confidential Materials    15
Section 6.2   Permitted Disclosures    16 Section 6.3   Disclosure in Compliance
with Law    16 Section 6.4   Unauthorized Disclosures    16 Section 6.5  
Failure to Comply    16 Section 6.6   Injunctive Relief    16 ARTICLE VII
INTELLECTUAL PROPERTY AND DATA    Section 7.1   Ownership of Data and
Intellectual Property    17 ARTICLE VIII DATA PROTECTION    Section 8.1  
Compliance With Data Protection Laws    18 Section 8.2   Primerica Obligations
   18 Section 8.3   Integrity of Data    19 Section 8.4   Data Back-up    20
Section 8.5   Corruption of Data    20 Section 8.6   Data Protection Agreements
   20 ARTICLE IX DISCLAIMER OF WARRANTIES    Section 9.1   Disclaimer of
Warranties    21 ARTICLE X INDEMNIFICATION    Section 10.1   Indemnification of
Primerica    21 Section 10.2   Indemnification of CitiLife    21 Section 10.3  
Indemnification Procedures    22 Section 10.4   Limitations    24 Section 10.5  
Exclusions    25 Section 10.6   Payments    25 Section 10.7   Insurance    25
Section 10.8   Remedies Exclusive    26 Section 10.9   Mitigation    26 ARTICLE
XI TERM AND TERMINATION    Section 11.1   Term of Agreement    27 Section 11.2  
Termination    27 Section 11.3   Effect of Termination    28 Section 11.4  
Termination Phase Assistance    29

 

ii.



--------------------------------------------------------------------------------

ARTICLE XII MISCELLANEOUS    Section 12.1    Construction; Absence of
Presumption    29 Section 12.2    Headings    30 Section 12.3    Notices    30
Section 12.4    Governing Law    31 Section 12.5    Jurisdiction; Venue; Consent
to Service of Process    31 Section 12.6    Entire Agreement    32 Section 12.7
   Amendment, Modification and Waiver    32 Section 12.8    Severability    32
Section 12.9    Successors and Assigns; No Third Party Beneficiaries    33
Section 12.10    WAIVER OF JURY TRIAL    33 Section 12.11    Expenses    33
Section 12.12    Counterparts    33 Section 12.13    Relationship of the Parties
   33 Section 12.14    Dispute Resolution    34

SCHEDULES

 

Schedule 2.1    Services Schedule 2.3    Additional Services Schedule 2.4   
Service Coordinators Schedule 4.1    Fees Schedule 8.6    Data Protection
Agreement Schedule 12.14    Executive Committee

 

iii.



--------------------------------------------------------------------------------

LONG-TERM SERVICES AGREEMENT

This LONG-TERM SERVICES AGREEMENT (this “Agreement”), dated as of April 7, 2010
(the “Effective Date”), by and between CITILIFE FINANCIAL LIMITED, an Irish life
insurance company (“CitiLife”), and PRIMERICA LIFE INSURANCE COMPANY, a Delaware
corporation (“Primerica,” together with CitiLife, the “Parties,” and each
individually a “Party”).

WHEREAS, Citigroup, Inc., the ultimate parent of CitiLife, is the indirect owner
of all of the issued and outstanding common stock of Primerica immediately prior
to the date hereof; and

WHEREAS, in contemplation of Primerica ceasing to be so wholly owned by
Citigroup Inc., the Parties hereto have determined that it is necessary and
desirable to set forth certain agreements that will govern certain matters
between the Parties hereto following the completion of the initial public
offering of the common stock of Primerica as of the date hereof, and this
Agreement is one such agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Unless the context clearly requires otherwise, the
following terms shall have the following meanings:

“AAA” shall have the meaning set forth in Section 12.15.

“Additional Service” shall have the meaning set forth in Section 2.3(a).

“Affiliate” shall mean, with respect to a Party, any person or entity that,
directly or indirectly, Controls, or is Controlled by, or is under common
Control with, such Party. For the purposes of this Agreement, neither Party
shall be deemed an Affiliate of the other.

“Base Cost” shall have the meaning set forth in Section 4.1(a).

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or other day on which banking institutions or trust companies are
authorized or obligated by law to close in The City of New York, Spain, Ireland,
and the United Kingdom.



--------------------------------------------------------------------------------

“Change of Control” shall mean, with respect to a Party, the occurrence of any
of the following events, in a single transaction or a series of related
transactions: (a) any consolidation or merger of such Party with or into any
other entity in which the holders of such Party’s outstanding shares immediately
before such consolidation or merger do not, immediately after such consolidation
or merger, retain stock representing a majority of the voting power of the
surviving entity or stock representing a majority of the voting power of an
entity that wholly owns, directly or indirectly, the surviving entity; (b) the
sale, transfer or assignment of securities of such Party representing a majority
of the voting power of all of such Party’s outstanding voting securities to an
acquiring party or group; or (c) the sale of all or substantially all of such
Party’s assets.

“CitiLife Indemnified Parties” shall have the meaning set forth in Section 10.2.

“Confidential Material” shall have the meaning set forth in Section 6.1.

“Contract Year” shall mean each consecutive twelve (12) month period during the
Term commencing on the Effective Date, provided that if this Agreement expires
or is terminated prior to the end of any such twelve (12) month period, that
Contract Year shall end on the expiration date or termination date, as
applicable.

“Control” and its derivatives mean legal, beneficial or equitable ownership,
directly or indirectly, of more than fifty percent (50%) of the outstanding
voting capital stock (or other ownership interest, if not a corporation) of an
entity, or actual managerial or operational control over such entity.

“Covered Contracts” shall mean, collectively, all active contracts of insurance
and reinsurance issued by CitiLife or its predecessor in interest prior to the
Effective Date.

“Data Protection Agreement” shall have the meaning set forth in Section 8.6.

“Data Protection Laws” shall mean any data protection Laws, privacy Laws, or
other Laws relating to the protection of personal data, whether currently in
force or enacted during the Term; provided that CitiLife shall promptly notify
Primerica of any such Laws applicable to the Services which are enacted during
the Term.

 

2.



--------------------------------------------------------------------------------

“Dispute” shall have the meaning set forth in Section 12.14.

“Executive Committee” shall have the meaning set forth in Section 12.14.

“Fees” shall have the meaning set forth in Section 4.1.

“Force Majeure Event” shall have the meaning set forth in Section 3.4(a).

“Governmental Authority” means any federal, state, local or foreign government,
any court, administrative, regulatory or other governmental agency, commission
or authority or any organized securities exchange.

“Historical Methodology” means the process used prior to the Effective Date to
determine the fees and costs charged to CitiLife for the Services.

“Indemnified Parties” shall mean the CitiLife Indemnified Parties and the
Primerica Indemnified Parties.

“Indemnified Party Counsel” shall have the meaning set forth in
Section 10.3(b)(iv).

“Indemnifying Party” shall mean (a) CitiLife, with respect to any claim for or
right to indemnification pursuant to Article X by a Primerica Indemnified Party,
and (b) Primerica, with respect to any claim for or right to indemnification
pursuant to Article X by a CitiLife Indemnified Party.

“Indemnity Payments” shall have the meaning set forth in Section 10.6.

“Intellectual Property” shall mean all intellectual property, including all
(i) inventions (whether patentable or unpatentable and whether or not reduced to
practice), improvements thereto, and patents, patent applications, and patent
disclosures, together with provisionals, reissuances, continuations,
continuations-in-part divisions, revisions, extensions, and reexaminations
thereof, (ii) Trademarks, (iii) copyrights and website content, and
applications, registrations, and renewals in connection therewith, (iv) trade
secrets, know-how and confidential business information and, (v) software (in
any form), and electronic data, databases, and data collections.

“Intercompany Agreement” shall mean the Intercompany Agreement by and between
Citigroup, Inc. and Primerica, dated as of April 7, 2010.

“Law” shall mean any law, rule, regulation, ordinance, treaty, writ, judicial
decision, judgment, injunction, decree, determination, award or other order of
any Governmental Authority or any guidance or code of conduct published by any
Regulatory Bodies.

 

3.



--------------------------------------------------------------------------------

“Losses” shall mean all losses, liabilities, claims, damages, settlements,
judgments, awards, actions, suits, fines, penalties, assessments, and all
related costs and expenses (including taxes, reasonable attorneys’ fees and
disbursements, and costs of investigation, litigation and settlement).

“Network” shall mean a Party’s and its Affiliates’ information systems,
including all data they contain and all computer software and hardware.

“Pass-Through Expenses” shall have the meaning set forth in Section 4.1.

“Personal Data” shall have the meaning set forth in Article 2 of Directive
95/46/EC of the European Parliament and Council.

“Personnel” shall mean, with respect to any Party, the employees, officers,
agents, independent contractors and consultants of (a) such Party, (b) the
Affiliates of such Party and (c) any third parties engaged by such Party or its
Affiliates to provide a Service.

“Primerica Indemnified Parties” shall have the meaning set forth in
Section 10.1.

“Regulatory Bodies” shall have the meaning set forth in Section 5.5.

“Retained Business” shall mean the business of CitiLife as it was operated by
CitiLife with respect to the Covered Contracts in the ordinary course prior to
the Effective Date.

“Rules” shall have the meaning set forth in Section 12.15.

“Sales Taxes” shall have the meaning set forth in Section 4.4.

“Service Coordinator” shall have the meaning set forth in Section 2.4.

“Service Data” shall have the meaning set forth in Section 7.1(c).

“Services” shall mean the Services and Additional Services including any and all
systems, feeds, Networks and Intellectual Property to which a Party has access
prior to the Effective Date and which are necessary to provide or receive such
Services.

 

4.



--------------------------------------------------------------------------------

“Term” shall have the meaning set forth in Section 11.1.

“Termination Phase” shall have the meaning set forth in Section 11.4(a).

“Termination Phase Services” shall have the meaning set forth in
Section 11.4(b).

“Third Party Claim” shall have the meaning set forth in Section 10.1.

“Trademarks” shall mean all registered and unregistered trademarks, service
marks, Internet domain names and other similar designations of source or origin,
together with the goodwill associated with any of the foregoing.

ARTICLE II

SERVICES

Section 2.1 Services to be Provided to CitiLife.

(a) Primerica shall provide, or, subject to Section 2.1(b) of this Agreement,
shall cause its Affiliates or third-party service providers to provide, to
CitiLife all the services set forth on Schedule 2.1 (the “Services”).

(b) Primerica shall not subcontract any portion of the Services to be performed
under this Agreement (including to Affiliates of Primerica) or replace any
existing subcontractor without the prior written consent of CitiLife, which
consent shall not be unreasonably withheld, conditioned or delayed. Primerica
shall only subcontract such Services or replace any existing subcontractor to
the extent that such subcontracting or replacement is not prohibited by
applicable Law. Primerica shall be responsible for the performance or
non-performance of any subcontractor, and shall remain responsible for the
performance of the Services in accordance with this Agreement.

Section 2.2 Management of Services.

(a) Except as may otherwise be expressly provided in this Agreement, the
management of and control over the provision of the Services shall reside solely
with Primerica, and notwithstanding anything to the contrary herein but subject
to the provisions of Article VIII, Primerica shall at any time be permitted to
(a) choose the methodology, systems and applications it utilizes in the
provision of the Services, including without limitation the location from which
any Service is provided at any time and (b) subject to Section 7.14 of the
Intercompany Agreement, change its policies or procedures; provided that
Primerica shall provide reasonable advance written notice to CitiLife of any
change in order for CitiLife to make, in an appropriate and economical

 

5.



--------------------------------------------------------------------------------

manner, all necessary modifications required as a result of the changes.
CitiLife shall bear all costs associated with the necessary modifications
CitiLife may be required to make as a result of Primerica’s changes.
Notwithstanding any changes, Primerica shall remain responsible for the
performance of the Services in accordance with this Agreement.

(b) Notwithstanding anything to the contrary in this Agreement, in the event of
a change in Law or other request made by a Governmental Authority or a
Regulatory Body to CitiLife that requires a change in the Services in order to
bring the Services or CitiLife into compliance with such Law or request,
CitiLife shall so notify Primerica, and Primerica shall make, in an appropriate
and economical manner, all necessary modifications required as a result of such
change in Law or request. CitiLife shall bear all costs associated with the
necessary modifications Primerica may be required to make as a result of such
change in Law or request.

Section 2.3 Additional Services.

(a) If CitiLife desires to receive an additional service (or to expand the scope
or lengthen the duration of any Service), the Service Coordinators shall meet
(in person or by telephone) within ten (10) days of Primerica’s receipt of a
written notice by CitiLife to discuss in good faith CitiLife’s request for such
additional service (or such expanded scope or lengthened duration of a Service)
(each such service, to the extent provided, an “Additional Service”). Primerica
shall provide such Additional Service only upon mutual agreement of the Parties
on the scope, terms, Base Cost and duration of all Additional Services, all of
which shall be set forth on Schedule 2.3; provided, that Primerica must provide
any Additional Service requested by CitiLife that is reasonably related to the
Services then being provided by Primerica in order to comply with any applicable
Law.

Section 2.4 Service Coordinators. CitiLife and Primerica shall each nominate a
representative to act as the primary contact person with respect to the
performance of the Services (each, a “Service Coordinator”). Unless otherwise
agreed upon by the Parties, all communications relating to this Agreement and to
the Services provided hereunder shall be directed to the Service Coordinators.
The initial Service Coordinators for Primerica and CitiLife, including relevant
contact information, are set forth on Schedule 2.4. Either Party may replace its
Service Coordinator at any time by providing notice in accordance with
Section 12.3 of this Agreement.

Section 2.5 Standard of Performance. Primerica shall (and shall cause any party
performing services on its behalf to) use commercially reasonable efforts, skill
and judgment in providing the Services. Without limiting the foregoing, all
Services shall be provided in a timely and professional workmanlike manner,
consistent with (a) applicable Law, (b) applicable insurance department
requirements, and (c) recent past practice prior to the Effective Date,
including with respect to timeliness.

 

6.



--------------------------------------------------------------------------------

Section 2.6 Cooperation.

(a) Each Party shall use commercially reasonable efforts, and shall use
commercially reasonable efforts to cause its respective Affiliates and
third-party service providers, to cooperate reasonably with the other Party in
all matters relating to the provision and receipt of the Services and to
minimize the expense, distraction and disturbance to each Party, and shall
perform all obligations hereunder in good faith and in accordance with
principles of fair dealing. Such cooperation shall include (i) the execution and
delivery of such further instruments or documents as may be reasonably requested
by the other Party to enable the full performance of each Party’s obligations
hereunder and (ii) notifying the other Party in advance of any changes to a
Party’s operating environment or Personnel (especially changes with respect to
employee status), and working with the other Party to minimize the effect of
such changes.

(b) CitiLife will use commercially reasonable efforts to provide information and
documentation sufficient for Primerica to perform the Services in the manner
they were provided in the ordinary course prior to the Effective Date, and will
use commercially reasonable efforts to make available, as reasonably requested
by Primerica, sufficient resources and timely decisions, approvals and
acceptances in order that Primerica may perform its obligations under the
agreement in a timely and efficient manner.

(c) CitiLife shall follow, and shall cause its respective third-party service
providers to follow, the policies, procedures and practices with respect to the
Services followed by Primerica immediately prior to the Effective Date, except
for any changes to such policies, procedures and practices required due to
changes in applicable Law (or changes in the interpretation or enforcement of
applicable Law) following the Effective Date. A failure of CitiLife to act in
accordance with this Section 2.6 that prevents Primerica or its Affiliates or
third parties from providing a Service hereunder shall relieve Primerica of its
obligation to provide such Service until such time as the failure has been
cured; provided, that Primerica has previously notified CitiLife in writing of
such failure.

Section 2.7 Conduct of Affiliates. To the extent that any Service is provided or
received by an Affiliate of a Party, such Party shall cause such Affiliate to
comply with the terms and conditions of this Agreement relating to the provision
and receipt of the Services as if such Affiliate were a named Party under this
Agreement.

 

7.



--------------------------------------------------------------------------------

ARTICLE III

LIMITATIONS

Section 3.1 General Limitations.

(a) Unless expressly provided otherwise herein (i) Primerica shall be required
to provide the Services hereunder only to the extent that such Services were
provided to CitiLife or its Affiliates in the ordinary course prior to the
Effective Date and (ii) the Services shall be available only for the purposes of
conducting the Retained Business.

(b) In no event shall Primerica (or its Affiliates) be obligated to maintain the
employment of any specific employee or, unless CitiLife agrees to bear all
associated costs, acquire any specific additional equipment or software;
provided, that Primerica shall remain responsible for the performance of the
Services in accordance with this Agreement.

Section 3.2 Third Party Limitations. Each Party acknowledges and agrees that the
Services provided by Primerica through third parties or using third-party
Intellectual Property are subject to the terms and conditions of any applicable
agreements between Primerica and such third parties. If Primerica provides a
Service through third parties or using third-party Intellectual Property,
Primerica shall use commercially reasonable efforts to (a) obtain any necessary
consent from such third parties in order to provide such Services or (b) if any
such consent is not obtained, provide acceptable alternative arrangements to
provide the relevant Services sufficient for CitiLife’s purposes. All costs
associated with (a) and (b), above, shall be borne by CitiLife; provided that
Primerica shall not incur any such costs without the prior written consent of
CitiLife. If any such acceptable alternative arrangement is not reasonably
available or CitiLife does not consent to pay such additional costs, Primerica
shall not be required to provide such Service.

Section 3.3 Compliance with Laws. Primerica shall not provide nor shall cause to
be provided, any Service to the extent that the provision of such Service would
require Primerica, any of its Affiliates or any of their respective Personnel to
violate (a) any applicable Law or (b) any policies and/or procedures of
Primerica that were established in response to regulatory concerns. If at any
time during the term of this Agreement, either Party becomes aware of any facts
or circumstances which would cause the provision of any Service to result in any
such violation, such Party, as applicable, shall promptly give notice thereof to
the other Party; provided (a) Primerica make commercially reasonable efforts to
provide acceptable alternative arrangements to provide the relevant Services
sufficient for CitiLife’s purposes in a manner that complies with applicable Law
and (b) all costs associated with the acceptable alternative arrangement shall
be borne by CitiLife.

 

8.



--------------------------------------------------------------------------------

Section 3.4 Force Majeure

(a) If Primerica or any third party engaged by Primerica to perform the Services
is wholly or partially prevented from, or delayed in, providing one or more
Services, or one or more Services are interrupted or suspended, by reason of
events beyond its reasonable control (including acts of God, fire, explosion,
accident, floods, earthquakes, embargoes, epidemics, war, acts of terrorism, or
nuclear disaster) (each, a “Force Majeure Event”), Primerica shall not be
obligated to deliver the affected Services during such period, and CitiLife
shall not be obligated to pay for any Services not delivered.

(b) Upon the occurrence of a Force Majeure Event, Primerica shall promptly give
written notice to CitiLife of the Force Majeure Event upon which it intends to
rely to excuse its performance, and of the expected duration of such Force
Majeure Event. The duties and obligations of Primerica hereunder shall be tolled
for the duration of the Force Majeure Event, but only to the extent that the
Force Majeure Event prevents Primerica from performing its duties and
obligations hereunder.

(c) During the duration of a Force Majeure Event, Primerica shall use
commercially reasonable efforts to avoid or remove such Force Majeure Event, and
shall use commercially reasonable efforts to resume its performance under this
Agreement with the least practicable delay. From and during the occurrence of a
Force Majeure Event, CitiLife may replace the affected Services by providing
such Services for itself or engaging a third party to provide such Services.

(d) For the period beginning thirty (30) days after the occurrence of a Force
Majeure Event and ending upon the termination of such Force Majeure Event,
Primerica shall pay or reimburse, as applicable, the difference, if any, between
(i) all of CitiLife’s reasonable costs associated with any replacement Services
and (ii) the amount CitiLife would have paid to Primerica under the terms of
this Agreement for the provision of such Services had Primerica continued to
perform such Services.

Section 3.5 Disaster Recovery Services.

(a) Primerica will maintain disaster recovery and business continuity facilities
and contingency plans, consistent with its historical practice, to the
reasonable satisfaction of CitiLife with the purpose of ensuring the continued
performance of all of the Services notwithstanding any disaster or event, but
not including a Force Majeure Event, which would otherwise adversely affect the
performance of such Services.

(b) Primerica agrees to establish and operate all necessary back-up and recovery
procedures, consistent with its historical practice, on its operating and
information technology systems to ensure that data integrity is maintained and
that data relating to the Retained Business that is maintained by Primerica
pursuant to this Agreement will not be lost or destroyed.

 

9.



--------------------------------------------------------------------------------

(c) Primerica shall not be required to provide disaster recovery services to the
extent that CitiLife has materially altered the equipment, hardware or software
to which such disaster recovery services pertain.

Section 3.6 No Adverse Effect. In providing the Services, Primerica shall not
take any action that could reasonably be expected to have a material adverse
effect on the Retained Business, or on the ability of CitiLife to comply with
its obligations under this Agreement, without obtaining CitiLife’s prior written
consent.

ARTICLE IV

PAYMENT

Section 4.1 Fees.

(a) In consideration for the Services, CitiLife shall pay to Primerica
(i) Primerica’s internal costs for the Services (x) as determined in a manner
consistent with the Historical Methodology or (y) in the case of an Additional
Service, as expressly agreed by the Parties after the Effective Date (the “Base
Cost”), plus (ii) third party costs incurred by Primerica for the Services,
which shall be allocated in a manner consistent with the Historical Methodology
and shall be charged to CitiLife on a pass-through basis (“Pass-Through
Expenses”); provided, that the EDP Supplies Services and Vendor Software Annual
Maintenance Services set forth on Schedule 4.1 shall be charged to CitiLife on a
pass-through basis plus an additional mark-up of ten percent (10%), plus
(iii) to the extent not covered by the Base Cost or the Pass-Through Expenses,
any reasonable out-of-pocket expenses incurred by Primerica in providing the
Services, in accordance with Primerica’s existing expense policies, which are
incidental to providing the Services and are not incorporated in the Historical
Methodology (together with the Base Cost and Pass-Through Expenses, the “Fees”);
provided that any out-of-pocket expenses shall be agreed upon in advance by the
Parties unless such out-of-pocket expenses were passed through to CitiLife in
the ordinary course prior to the Effective Date. The current Base Cost and
Pass-Through Expenses for the Services are set forth on Schedule 4.1.

Section 4.2 Adjustments to Base Cost. On the first anniversary of the Effective
Date, the Base Cost of the Services shall be increased by an amount equal to
three percent (3%) of the Base Cost applicable in the first Contract Year. On
each subsequent anniversary of the Effective Date, the Base Cost of the Services
shall be increased by a compounded rate equal to the percentage increase, if
any, in the employment cost index published by the United States Bureau of Labor
Statistics at http://www.bls.gov on each subsequent anniversary date of the
Effective Date.

 

10.



--------------------------------------------------------------------------------

Section 4.3 Billing and Payment Terms.

(a) Primerica shall invoice CitiLife for the Services on a monthly basis (such
invoice to set forth a description of the Services provided and reasonable
documentation to support the charges thereon) for all Services that Primerica
delivered during the preceding month, denominated in U.S. Dollars. Each such
invoice shall be payable within sixty (60) days after CitiLife’s receipt of the
invoice and payment of such invoices shall be made by CitiLife to Primerica in
U.S. Dollars.

(b) If any undisputed invoice or undisputed portion of an invoice is not paid in
full within sixty (60) days after the date of the invoice, interest shall accrue
on the unpaid amount at the annual rate equal to the “Prime Rate” as reported in
The Wall Street Journal on the thirtieth (30th) day after the date of the
invoice (or, if such day is not a Business Day, the first Business Day
immediately after such day), calculated on the basis of a year of three hundred
sixty (360) days and the actual number of days elapsed between the end of the
sixty (60) day period and the actual payment date.

(c) CitiLife may dispute any or all charges within ninety (90) days after the
receipt of the applicable invoice. If CitiLife disputes any charges, the Parties
shall work together in good faith to resolve such dispute in accordance with
Section 12.14. CitiLife may, without being in breach of this Agreement, withhold
payment of any such fees or charges disputed in good faith by CitiLife if
(i) CitiLife pays to Primerica all undisputed items comprised in the same
invoice as the disputed items; (ii) CitiLife provides a written statement to
Primerica on or before the due date of such payment describing in reasonable
detail and specificity the basis of the dispute and the amount being withheld;
and (iii) such written statement is signed by the CitiLife Service Coordinator
or other authorized CitiLife officer, who represents on behalf of CitiLife that
the amount in dispute has been determined in good faith after due investigation
of the facts. Upon resolution of the dispute, CitiLife shall pay any amount
determined to be paid to Primerica within forty-five (45) calendar days after
such final resolution. A failure by CitiLife to dispute a charge within ninety
(90) days after receipt of invoice shall not waive CitiLife’s audit and
collection rights under Article V.

(d) The Parties acknowledge that there may be a lag in the submission of
invoices for Pass-Through Expenses from third parties relating to the provision
of Services, and that Primerica shall use commercially reasonable efforts to
obtain such third-party invoices, and to provide same to CitiLife, in a timely
fashion.

(e) The existence of a dispute pursuant to Section 4.3(c) above shall not excuse
either Party from any other obligation under this Agreement, including
Primerica’s obligations to continue to provide Services hereunder.

Section 4.4 Sales Taxes. All consideration under this Agreement is exclusive of
any sales, transfer, value-added, goods or services tax or similar gross
receipts based tax (including any such taxes that are required to be withheld,
but

 

11.



--------------------------------------------------------------------------------

excluding all other taxes including taxes based upon or calculated by reference
to income or capital) imposed against or on Services provided (“Sales Taxes”) by
Primerica hereunder and such Sales Taxes will be added to the consideration
where applicable. Such Sales Taxes shall be separately stated on the relevant
invoice to CitiLife. All taxable goods and Services for which CitiLife is
compensating, or reimbursing, Primerica shall be set out separately from
non-taxable goods and Services, if practicable. CitiLife shall be responsible
for any such Sales Taxes and shall either (a) remit such Sales Taxes to
Primerica (and Primerica shall remit the such amounts to the applicable taxing
authority) or (b) provide Primerica with a certificate or other acceptable proof
evidencing an exemption from liability for such Sales Taxes. In the event
Primerica fails timely to invoice Sales Taxes on taxable goods or services
covered by this Agreement, Primerica shall notify CitiLife and CitiLife shall
remit such Sales Taxes to Primerica.

ARTICLE V

ACCESS AND SECURITY

Section 5.1 Access to Networks.

(a) Each Party must provide the other Party with access to such Party’s Network
via a secure, industry-standard method selected by such Party with reasonable
input from such other Party, as necessary to provide or receive the Services, as
applicable; provided, that no Party shall be required to accept a method
selected by the other Party to the extent that such method would require such
Party to violate its generally applicable policies and procedures; and provided
further that the cost of providing access shall be borne by CitiLife pursuant to
Section 4.1.

(b) Each Party agrees to take all reasonable steps to prevent the unauthorized
or illegal access to the Network of the other Party.

(c) Each Party shall only use (and will use its best efforts to ensure that its
Personnel only use) the other Party’s Network for the purpose of providing or
receiving, and only to the extent required to provide or receive, the Services,
as applicable.

(d) Neither Party shall allow nor permit its agents or subcontractors to use or
have access to the other Party’s Network except to the extent that such other
Party gives its express prior written approval for such use or access by each
relevant agent or subcontractor.

(e) Neither Party shall (and shall use its best efforts to ensure that its
Personnel shall not): (i) use the other Party’s Network to develop software,
process data or perform any work or services other than for the purpose of
providing or receiving the Services, (ii) break, interrupt, circumvent,
adversely affect or attempt to break, interrupt, circumvent or adversely affect
any security system or measure of the other Party; (iii) obtain, or attempt to
obtain, access to any hardware, program or data

 

12.



--------------------------------------------------------------------------------

comprised in the other Party’s Network except to the extent reasonably necessary
to perform or receive the Services; or to which such other Party has given its
prior written consent for such Party to obtain or attempt to obtain such access;
or (iv) use, disclose or give access to any part of the other Party’s Network to
any third party, other than its agents and sub-contractors authorized by such
other Party in accordance with this Section 5.1. All user identification numbers
and passwords for a Party’s Network disclosed to the other Party, and any
information obtained from the use of such Party’s Network, shall be deemed
Confidential Material of such Party.

(f) If a Party or any of its Personnel breach any provision of this Article,
such Party shall promptly notify the other Party of such breach and cooperate as
requested by such other Party in any investigation of such breach.

(g) A material failure to comply with the provisions of this Section 5.1 shall
constitute a material breach of this Agreement.

Section 5.2 Policies and Procedures.

(a) CitiLife shall (and shall use its best efforts to ensure that its Personnel)
comply with all policies, procedures and regulations of Primerica relating to
confidentiality, continuity of business and computer and network security
measures, including data encryption policies and procedures established by
Primerica, to the extent that such polices, procedures and regulations have been
disclosed to CitiLife and relate to CitiLife’s receipt of the Services; provided
that to the extent that any such Primerica policies, procedures or regulations
conflict with any CitiLife policies, procedures or regulations relating to
Personal Data, then CitiLife shall not be required to comply with the
conflicting portion of such Primerica policies, procedures or regulations and
Primerica shall comply with the relevant CitiLife policies, procedures or
regulations relating to Personal Data, to the extent of such conflict.

(b) Each Party shall ensure that when entering or within the other Party’s
premises, all such Party’s Personnel must establish their identity to the
satisfaction of security Personnel and comply with all directions given by them,
including directions to display any identification cards provided by such other
Party or to vacate the premises of such other Party.

Section 5.3 Record Retention. Except as otherwise expressly set forth herein
with respect to Service Data, Primerica shall take reasonable steps to preserve
and maintain all records relating to the Services provided hereunder in
commercially reasonable electronic format, which records shall be retained by
Primerica or its Affiliates for the period of time specified in Primerica’s
record retention policies and procedures.

 

13.



--------------------------------------------------------------------------------

Section 5.4 Audit

(a) CitiLife may from time to time review or audit any document, information or
matter relating to Primerica’s performance under this Agreement, including
Primerica’s compliance with its obligations under Article VIII, through its own
staff or through contractors, agents, auditors or advisers and will ensure that
such persons are bound by confidentiality provisions substantially similar to
those contained in Article VI.

(b) Primerica will provide CitiLife and its Personnel, auditors and advisers
with such information, assistance and access to Primerica’s premises, employees
and documentation as is reasonable in order that they may fully and promptly
carry out each audit described in Section 5.4(a); provided, that: (i) CitiLife
will permit Primerica the opportunity to deliver up any information required by
CitiLife prior to CitiLife carrying out any audit hereunder which may render an
audit visit unnecessary; (ii) such access shall not unreasonably interfere with
the conduct of the business Primerica; and (iii) in the event Primerica
reasonably determines that affording any such access to CitiLife would be
commercially detrimental in any material respect or violate any applicable Law
or any agreement to which Primerica is a party, or waive any attorney-client
privilege applicable to Primerica, the Parties shall use reasonable efforts to
permit the compliance with such request in a manner that avoids such harm or
consequence.

Section 5.5 Regulatory Audit. In addition to the rights set out above, Primerica
acknowledges and agrees that certain government departments and regulatory,
statutory and other entities, committees and bodies which, whether under Law or
codes of practice or otherwise, are entitled to regulate, investigate or
influence any matters within this Agreement or any other affairs of CitiLife
(collectively, “Regulatory Bodies”) from time to time require the right, whether
by virtue of Law or code of practice or otherwise, to investigate the affairs of
Primerica; and, accordingly, Primerica agrees to provide such access as is
referred to in Section 5.4 and all such other access, information and assistance
as such Regulatory Bodies properly require in order to fulfill such
requirements. CitiLife shall bear any reasonable, out-of pocket costs incurred
by Primerica in providing such access, information and assistance. If Primerica
considers that any requirement relates to information which is confidential to
Primerica, Primerica will be entitled to disclose the information directly to
the Regulatory Body without having to disclose it to CitiLife.

 

14.



--------------------------------------------------------------------------------

Section 5.6 Audit Results

(a) Without prejudice to CitiLife’s other rights under this Agreement, if
CitiLife’s exercise of its rights under this Article V results in audit findings
that Primerica has failed to perform its material obligations under this
Agreement, CitiLife will make the audit findings available to Primerica, and the
Parties will use all reasonable efforts to agree to a remedial plan and a
timetable for achievement of the planned actions or improvements. Following
agreement of the timetable, Primerica will implement that plan in accordance
with the agreed timescales and will confirm its completion by a notice in
writing to CitiLife. If Primerica fails to agree or implement such plan,
CitiLife will be entitled to terminate this Agreement or any part thereof
pursuant to the provisions of Article X.

(b) If CitiLife’s exercise of its rights under this Article V results in audit
findings that any Fees have been overpaid by CitiLife, then upon receiving
notice of such audit findings, the appropriate reduction will be made to the
next applicable invoice(s). If such audit findings show that CitiLife overpaid
by five percent (5%) or greater, Primerica shall bear any costs associated with
such audit.

Section 5.7 Reporting. Primerica shall notify CitiLife as soon as reasonably
practicable upon the occurrence of any event or events of which it becomes aware
which would prejudice Primerica’s ability to perform the Services effectively
and in compliance with all applicable Laws.

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Confidential Materials. Each Party shall keep confidential and shall
not, without the prior written consent of the other Party, make available or
disclose to any person, or make or permit any use of Confidential Material by
any person, any information or material of the other Party or its Affiliates
that is or has been (a) disclosed by such other Party or its Affiliates under or
in connection with this Agreement, whether orally, electronically, in writing or
otherwise, including copies, or (b) learned, acquired, or generated by the other
Party in connection with this Agreement, including the terms of this Agreement
(collectively, “Confidential Material”). Notwithstanding the foregoing,
Confidential Material may be disclosed on an as needed basis to Personnel of the
receiving Party as required for the purpose of fulfilling the receiving Party’s
obligations under this Agreement. Each Party shall take all reasonable steps to
require that any such Confidential Material disclosed to any such Personnel in
accordance with this Section 6.1 is treated as confidential by such Personnel
and shall require its subcontractors to enter into a confidentiality agreement
which imposes confidentiality obligations no less protective of the Confidential
Material than those imposed upon under this Agreement. The receiving Party will
be liable to the disclosing Party for any non-compliance by its Personnel who
are not employees or officers to the same extent it would be liable for
non-compliance by its employees or officers.

 

15.



--------------------------------------------------------------------------------

Section 6.2 Permitted Disclosures. The provisions of this Article VI shall not
apply to any Confidential Material which: (a) is or becomes commonly known
within the public domain other than by breach of this Agreement or any other
agreement that CitiLife or Primerica has with any third party; (b) is obtained
from a third party who is lawfully authorized to disclose such information free
from any obligation of confidentiality; or (c) is independently developed
without reference to any Confidential Material.

Section 6.3 Disclosure in Compliance with Law. Nothing in this Article VI shall
prevent either Party from disclosing Confidential Material where it is required
to be disclosed by judicial, administrative, governmental or regulatory process
in connection with any action, suit, proceeding or claim or otherwise by
applicable Law; provided, however, that a Party that is so required to disclose
Confidential Material shall, if legally permitted, give the other Party prior
reasonable notice as soon as possible, of such required disclosure so as to
enable such other Party to seek relief from such disclosure requirement or
measures to protect the confidentiality of the disclosure.

Section 6.4 Unauthorized Disclosures. Each Party shall immediately inform the
other Party in the event that it becomes aware of the possession, use or
knowledge of any of such other Party’s Confidential Material by any person not
authorized to possess, use or have knowledge of the Confidential Material and
shall at the request of such other Party provide such reasonable assistance as
is required by such other Party to mitigate any damage caused thereby.

Section 6.5 Failure to Comply. Failure by a Party to comply with this Article VI
shall constitute a material breach of this Agreement.

Section 6.6 Injunctive Relief. Without prejudice to any other rights or remedies
that a Party may have, each Party acknowledges that the other Party may not have
an adequate remedy at law for any breach by such Party or its Personnel of the
provisions of this Article VI, and, therefore, any such other Party shall be
entitled to equitable relief including injunctive relief. Each Party agrees to
provide reasonable assistance at its own expense or to join at the request of
the other Party in any action against any of such Party’s staff where such other
Party is seeking equitable relief, including injunctive relief, for any such
breach.

 

16.



--------------------------------------------------------------------------------

ARTICLE VII

INTELLECTUAL PROPERTY AND DATA

Section 7.1 Ownership of Data and Intellectual Property.

(a) CitiLife shall be the sole and exclusive owner of all Intellectual Property
it creates hereunder. CitiLife hereby grants to Primerica a non-exclusive,
non-sublicensable, non-transferable, limited license to use such Intellectual
Property during the Term, solely to the extent required to provide the Services.

(b) Primerica shall be the sole and exclusive owner of all Intellectual Property
it creates hereunder. Primerica hereby grants to CitiLife a non-exclusive,
non-sublicensable, non-transferable, limited license to use such Intellectual
Property during the Term, solely to the extent required to receive the Services.

(c) All data created, transmitted through or maintained pursuant to a Service
and on behalf of CitiLife (“Service Data”) shall be owned by CitiLife, and
following termination of this Agreement Primerica shall, in accordance with
CitiLife’s instructions, either:

(i) store such data on behalf of CitiLife for the period of time specified in
CitiLife’s record retention policies and procedures and shall, upon CitiLife’s
request, provide CitiLife with complete access to such data in a commercially
reasonable manner, including for the purposes of obtaining copies of such data,
provided that the cost of obtaining such copies shall be borne by CitiLife;

(ii) return all such data and copies thereof to CitiLife; or

(iii) destroy all such data and copies thereof and certify to CitiLife that it
has taken such actions.

(d) CitiLife may request that Primerica deliver (i) thirty (30) days prior to
the expiration or effective date of termination of this Agreement or a Service,
an extract of data for the Services to be used by CitiLife to test the ability
of its replacement systems to perform the Services and (ii) on or prior to the
date that is thirty (30) days following the expiration or effective date of
termination of this Agreement or a Service, as applicable, a copy of all Service
Data for such Services. In each case, Primerica shall (y) use commercially
reasonable efforts to provide the requested data promptly following receipt of
such request and (z) provide the requested data in its then-current format in
accordance with CitiLife’s Transportable Media Policy. Primerica shall bear the
costs of providing one (1) copy of data for testing purposes and one (1) final
copy of Service Data with respect to each Service in accordance herewith, and
CitiLife shall bear the costs of providing any other copies of data requested by
CitiLife.

 

17.



--------------------------------------------------------------------------------

ARTICLE VIII

DATA PROTECTION

Section 8.1 Compliance With Data Protection Laws. Primerica shall, and shall
ensure that its Personnel and other representatives, comply with the provisions
of any Data Protection Laws applicable to the provision of the Services, and
Primerica must not do, or omit to do, and must ensure that its Personnel and
other representatives do not do or omit to do, anything that would cause, or may
be reasonably expected to cause CitiLife to be in breach of any provision of any
Data Protection Laws or any registration of CitiLife made in accordance with the
Data Protection Laws (to the extent Primerica has been notified of any such
registration).

Section 8.2 Primerica Obligations. Without prejudice to Section 8.1 above, the
Parties agree that Primerica is a data processor when processing Personal Data
relating to the staff or customers of CitiLife. If a supervisory authority for
data protection considers, or CitiLife reasonably considers based on applicable
Law, that Primerica is a data controller, not a data processor, then either
(a) the Parties will modify the Services such that Primerica is not considered a
data controller; provided that any such modifications shall not adversely
affect, in any material respect, any of the Services to be provided by Primerica
to CitiLife under Section 2.1 or (b) if such modifications would materially
adversely affect the Services, Primerica shall make any changes to this
Section 8.2 as CitiLife may reasonably require in order for CitiLife and the
Services to comply with applicable Law; provided that CitiLife shall bear any
costs incurred by Primerica in making such modifications to the Services or
implementing such changes to this Section 8.2, as applicable. When Primerica
processes Personal Data as a data processor, it shall:

(a) only carry out processing on the instructions of CitiLife from time to time
and promptly comply with any such instructions;

(b) include in any contract with third parties or subcontractors who will
process Personal Data directly or indirectly on behalf of CitiLife, provisions
in favor of CitiLife which are equivalent to those in this Article VIII,
including sufficient guarantees in respect of the appropriate technical and
organizational measures governing the data processing;

(c) promptly refer to CitiLife any queries from data subjects, any data
protection supervising authority, or any law enforcement authority, in each case
relating to the Services or the Personal Data, for CitiLife to resolve;

 

18.



--------------------------------------------------------------------------------

(d) promptly provide such information to CitiLife as may be reasonably required
to allow it to comply with the rights of data subjects, to the extent CitiLife
does not already have access to such information, including subject access
rights, or with information notices served by the relevant law enforcement
authority or to facilitate timely resolution of any of the foregoing or any
related matter;

(e) comply with the security breach notification procedures that may be provided
by CitiLife from time to time, and promptly notify CitiLife in writing if this
Article VIII has, may have been, or is likely to be breached, in sufficient
detail to enable CitiLife to mitigate any liability it may incur;

(f) cooperate with CitiLife to assist CitiLife in investigating and mitigating
any breach of this Article VIII (including the provision of regular updates on
the status of the breach);

(g) ensure that the Services are provided in accordance with Primerica’s
information security policies and procedures; provided that any material changes
to such policies and procedures relating to Personal Data following the
Effective Date shall be subject to CitiLife’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed;

(h) take security, technical and organizational measures to prevent unauthorized
or accidental access to, alteration, disclosure, or loss and destruction of
Personal Data; and

(i) only transfer Personal Data to another country if and to the extent
expressly authorized by CitiLife in writing. To the extent that Personal Data
owned or controlled by CitiLife located in the European Union is transferred to
a country outside of the European Union, Primerica shall ensure an adequate
level of protection for the rights of the data subject after written
authorization by CitiLife which may be granted subject to such conditions as
CitiLife thinks are necessary to ensure adequate protection of the data.

Section 8.3 Integrity of Data. Primerica must take reasonable precautions
(having regard to the nature of its other respective obligations under this
Agreement) to preserve the integrity of any data of CitiLife processed by
Primerica as part of the Services and to prevent any corruption or loss of such
data. Primerica shall implement (and update from time to time as needed) the
appropriate technical, organizational, and security measures (including any
specific security measures specified in a Data Protection Agreement) to protect
CitiLife data against unauthorized or unlawful processing and against accidental
loss, destruction, damage, disclosure, or alteration and provide CitiLife with a
written detailed description of such measures promptly on request from time to
time.

 

19.



--------------------------------------------------------------------------------

Section 8.4 Data Back-up. Primerica and CitiLife shall agree on a back-up
procedure that shall require both Parties to back up data and in any event
Primerica shall make a back up copy of CitiLife’s data every day and record the
copy on media from which CitiLife’s data can be re-loaded in the event of any
corruption or loss of CitiLife’s data.

Section 8.5 Corruption of Data. In the event that CitiLife’s data is corrupted
or lost as a result of any breach of this Agreement by Primerica, CitiLife may,
in addition to any other remedies that may be available to it under this
Agreement, elect to pursue either of the following remedies:

(a) CitiLife may require Primerica at its own expense to restore or procure the
restoration of CitiLife’s data; or

(b) CitiLife may itself restore or procure restoration of CitiLife’s data, and
shall be repaid by Primerica for any reasonable expenses so incurred.

Section 8.6 Data Protection Agreements.

(a) For the purposes of complying with Directive 95/46/EC with respect to
customer data, Primerica and CitiLife shall either (i) enter into an agreement
in the form set forth in Schedule 8.6 (the “Data Protection Agreement”) or
(ii) otherwise ensure that the processing of such data by Primerica is within
the scope of a Data Protection Agreement executed by Primerica and CitiLife in
each relevant country and approved by applicable data protection Regulatory
Bodies, where required. For the purposes of Directive 95/46/EC and the
applicable implementing legislation, Primerica shall be a “processor” of
CitiLife customer data, as such term is defined in Directive 95/46/EC, and shall
only process CitiLife customer data pursuant to CitiLife’s instructions. Upon
the enactment of any new Data Protection Laws or changes to existing Data
Protection Laws in the European Union, Primerica and CitiLife shall amend the
Data Protection Agreement or enter into (or to the extent required by any
applicable Data Protection Laws, cause any Primerica Affiliates or CitiLife
Affiliates to enter into) further Data Protection Agreements, in accordance with
Section 3.3. Primerica and CitiLife shall process and maintain trans-border
exchanges of CitiLife customer data in the manner set forth in the Data
Protection Agreement.

(b) In all cases of disclosure of CitiLife customer data to any third party
(whether or not such third party is a Primerica Affiliate) Primerica shall enter
into a written agreement with such third party which places obligations on such
third party which shall be no less restrictive than the obligations placed on
the Data Importer (as defined in the Data Protection Agreement set forth in
Schedule 8.6) under the Data Protection Agreement, and which provides adequate
assurance that CitiLife customer data will only be transferred or processed in a
manner which is consistent with the Data Protection Laws.

 

20.



--------------------------------------------------------------------------------

(c) If CitiLife determines, in its sole discretion, that (i) a newly enacted
Data Protection Law, (ii) a change to an existing Data Protection Law in the
European Union, or (iii) the requirements of any Data Protection Laws other than
Directive 95/46/EC require CitiLife to amend or otherwise enter into any further
or additional agreements as contemplated by Section 8.6(a) or Section 8.6(b)
above, Primerica and CitiLife shall enter into such further or additional
agreements.

ARTICLE IX

DISCLAIMER OF WARRANTIES

Section 9.1 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY,
WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT, INCLUDING
WARRANTIES WITH RESPECT TO MERCHANTABILITY, OR SUITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT OF ANY SOFTWARE OR HARDWARE
PROVIDED HEREUNDER, AND ANY WARRANTIES ARISING FROM COURSE OF DEALING, COURSE OF
PERFORMANCE OR TRADE USAGE.

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnification of Primerica. Subject to the terms of this Article
X, from and after the Effective Date, CitiLife shall indemnify, defend, save and
hold harmless Primerica and its Affiliates and each of their respective
Personnel and directors and each of their successors and assigns (collectively,
the “Primerica Indemnified Parties”), from and against any and all Losses
(including such reasonable fees and expenses related to the enforcement of this
Agreement), to the extent resulting from or arising out of any action, suit,
proceedings, claim, arbitration, investigation or litigation, whether civil or
criminal, at law or in equity, made or brought by a third party that is not an
Affiliate of the Indemnified Party (each, a “Third Party Claim”) to the extent
resulting from or arising out of CitiLife’s material breach of this Agreement.

Section 10.2 Indemnification of CitiLife. Subject to the terms of this Article
X, from and after the Effective Date, Primerica shall indemnify, defend, save
and hold harmless CitiLife and its Affiliates and each of their respective
Personnel and directors and each of their successors and assigns (collectively,
the “CitiLife Indemnified Parties” and, together with the Primerica Indemnified
Parties, the “Indemnified Parties”), from and against any and all Losses
(including such reasonable fees and expenses related to the enforcement of this
Agreement), to the extent resulting from or arising out of any Third Party Claim
(a) resulting from or arising out of Primerica’s material breach of this
Agreement or (b) alleging that the provision or receipt of the Services
infringes or misappropriates such third party’s Intellectual Property.

 

21.



--------------------------------------------------------------------------------

Section 10.3 Indemnification Procedures.

(a) Upon receipt by an Indemnified Party of notice of any Third Party Claim with
respect to a matter for which such Indemnified Party is indemnified under this
Article X that has or is expected to give rise to a claim for Losses, the
Indemnified Party shall promptly (but in any event within ten (10) days of
receipt of such Third Party Claim) notify the Indemnifying Party in writing,
indicating the nature of such Third Party Claim and the basis therefor;
provided, however, that any delay or failure by the Indemnified Party to give
notice to the Indemnifying Party shall relieve the Indemnifying Party of its
obligations hereunder only to the extent, if at all, that it is prejudiced by
reason of such delay or failure. Such written notice shall (i) describe such
Third Party Claim in reasonable detail, including the facts underlying each
particular claim and the specific sections of this Agreement pursuant to which
indemnification is being sought for each such set of facts; (ii) attach copies
of all material written evidence upon which such claim is based; and (iii) set
forth the estimated amount of the Losses that have been or may be sustained by
an Indemnified Party.

(b) The Indemnifying Party shall have sixty (60) days after receipt of a written
notice that complies with the requirements of Section 10.3(a) to elect, at its
option, to exercise its right to assume and control the defense of, at its own
expense and by its own counsel, any such Third Party Claim and shall be entitled
to assert any and all defenses available to the Indemnified Party to the fullest
extent permitted by applicable Law; provided, however, that the applicable Party
shall have sole control of the defense (including selecting counsel) of any
Third Party Claim brought against such Party by (i) any customer of such Party
or (ii) any Regulatory Body or other supervisory agency, notwithstanding the
fact that such Party is indemnified by the Indemnifying Party for such Third
Party Claim pursuant to Section 10.2; and provided, further, that, to the extent
required to avoid any prejudice to the Indemnified Party’s rights or remedies
with respect to such Third Party Claim, the Indemnified Party may conduct the
defense of such claim in any manner not otherwise inconsistent with this
Agreement prior to the Indemnifying Party’s exercise of such right. For any such
Third Party Claims, such Party shall not settle, compromise or discharge, or
admit any liability with respect to, such Third Party Claims without the prior
written consent of the Indemnifying Party (which consent will not be
unreasonably withheld, delayed or conditioned).

(i) If the Indemnifying Party shall undertake to compromise or defend any such
Third Party Claim, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate fully with the
Indemnifying Party and its counsel in the compromise of, or defense against, any
such Third Party Claim. Such cooperation shall include (A) furnishing and, upon
request, using reasonable efforts to procure the attendance of potential
witnesses for interview, preparation, submission of witness statements and the
giving of evidence at any related hearing; (B) promptly furnishing documentary
evidence to the extent available to it or its Affiliates; and (C) using
reasonable efforts to provide access to any other relevant party, including any
representatives of the Parties as reasonably needed; provided,

 

22.



--------------------------------------------------------------------------------

however, that the Indemnifying Party shall not settle, compromise or discharge,
or admit any liability with respect to, any such Third Party Claim without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed), unless the relief consists solely of money
Losses to be paid by the Indemnifying Party and includes a provision whereby the
plaintiff or claimant in the matter releases the Indemnified Party from all
liability with respect thereto.

(ii) Notwithstanding an election by the Indemnifying Party to assume the defense
of such Third Party Claim, the Indemnified Party shall have the right to employ
separate counsel and to participate in the defense of the Third Party Claim, and
the Indemnifying Party shall bear the reasonable fees, costs and expenses of
such separate counsel if the (A) Indemnified Party shall have determined in good
faith that an actual or potential conflict of interest makes representation by
the same counsel or the counsel selected by the Indemnifying Party inappropriate
or (B) Indemnifying Party shall have authorized the Indemnified Party to employ
separate counsel at the Indemnifying Party’s expense.

(iii) The Indemnified Party and Indemnifying Party and their counsel shall
cooperate in the defense of any Third Party Claim subject to this Article X and
keep such persons informed of all developments relating to any such Third Party
Claims, and provide copies of all relevant correspondence and documentation
relating thereto. All costs and expenses incurred in connection with the
Indemnified Party’s cooperation shall be borne by the Indemnifying Party. In any
event, the Indemnified Party shall have the right at its own expense to
participate in the defense of such asserted liability.

(iv) If the Indemnifying Party, after receiving a written notice that complies
with Section 10.3(a) of a Third Party Claim, does not elect to defend such Third
Party Claim within sixty (60) days after receipt of such written notice, the
Indemnified Party shall have the right, in addition to any other right or remedy
it may have hereunder, at the Indemnifying Party’s expense, to defend such Third
Party Claim (upon providing further written notice to the Indemnifying Party),
subject to the right of the Indemnifying Party to (A) assume the defense of such
Third Party Claim at any time prior to the settlement, compromise or final
determination thereof and (B) approve the counsel selected by the Indemnified
Party (“Indemnified Party Counsel”), which approval shall not be unreasonably
withheld or delayed; provided, however, that the Indemnified Party shall not
settle, compromise or discharge, or admit any liability with respect to any such
Third Party Claim without the written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld or delayed).

(v) Notwithstanding the foregoing, unless expressly agreed by the Indemnifying
Party, the Indemnified Party Counsel (A) shall have

 

23.



--------------------------------------------------------------------------------

no conflict of interest relative to the Indemnifying Party; (B) shall not
previously have acted in any matter adverse to the Indemnifying Party with
respect to any matters arising under this Agreement; (C) shall not assume any
representation adverse to the Indemnifying Party during the time of its
retention as Indemnified Party Counsel; and (D) shall not assume any
representation of the Indemnified Party in any other dispute between the Parties
during the time of its retention as Indemnified Party Counsel.

(vi) If the Indemnified Party wishes to admit liability or agree or compromise
in respect of any Third Party Claim it is defending pursuant to
Section 10.3(b)(iv), it must provide a written notification to the Indemnifying
Party specifying the course of action proposed by the Indemnified Party to be
taken (including the amount of any proposed settlement). If no reply is received
from the Indemnifying Party within thirty (30) days of such written notification
being made to it by the Indemnified Party, then the Indemnifying Party shall be
deemed to have consented to the course of action proposed by the Indemnified
Party to be taken; provided, however, that the Indemnified Party shall not
consent, and the Indemnifying Party shall not be required to agree, to the entry
into any settlement that (A) requires an express admission of wrongdoing by the
Indemnifying Party or (B) provides for injunctive or other non-monetary relief
affecting the Indemnifying Party in any way. If the Indemnifying Party provides
written notice to the Indemnified Party within the thirty (30) day period that
it does not consent to the intended course of action, it shall set out the
reasons therefor, as well as the course of action which it believes should be
followed in respect of any proposed admission of liability, agreement or
compromise with respect to the Third Party Claim.

(vii) If an Indemnified Party otherwise settles a Third Party Claim it is
defending pursuant to Section 10.3(b)(iv) without obtaining the Indemnifying
Party’s written consent to such settlement (or waiting the required thirty
(30) days), then the Indemnifying Party shall be relieved of its indemnification
obligations hereunder with respect to such Third Party Claim unless the
Indemnified Party demonstrates that (A) it was actually liable to the Third
Party claimant; (B) there was no good defense available; and (C) the settlement
amount was reasonable; and if the Indemnified Party does demonstrate the matters
listed in the foregoing clauses (A), (B) and (C), then any right to
indemnification for such Third Party Claim shall be subject to the requirements
and limitations of this Article X.

Section 10.4 Limitations.

(a) Notwithstanding anything else contained in this Agreement to the contrary,
but subject to Section 10.4(c), each of CitiLife’s and Primerica’s total
liability (other than for the payment of Fees) under this Agreement for any and
all claims arising during any single Contract Year shall not exceed the
aggregate amount of the Fees

 

24.



--------------------------------------------------------------------------------

payable by CitiLife during such Contract Year; provided, that if this Agreement
has been in effect for less than twelve (12) months, the Fees shall be
annualized to a full twelve (12) months.

(b) EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE X, NEITHER
PARTY WILL BE LIABLE TO THE OTHER PARTY (OR TO ANY PERSON OR ENTITY CLAIMING
THROUGH THE OTHER PARTY) FOR LOST PROFITS OR FOR SPECIAL, INCIDENTAL, INDIRECT,
PUNITIVE, CONSEQUENTIAL OR EXEMPLARY DAMAGES ARISING OUT OF OR IN ANY MANNER
CONNECTED WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, REGARDLESS OF THE
FORM OF ACTION AND WHETHER OR NOT SUCH PARTY HAS BEEN INFORMED OF, OR OTHERWISE
MIGHT HAVE ANTICIPATED, THE POSSIBILITY OF SUCH DAMAGES.

(c) THE LIMITATIONS OF LIABILITY SET FORTH IN THIS SECTION 10.4 SHALL NOT APPLY
TO DAMAGES (i) ARISING OUT OF INDEMNIFICATION CLAIMS UNDER THIS AGREEMENT,
(ii) RESULTING FROM THE GROSS NEGLIGENCE OR THE WILLFUL OR INTENTIONAL
MISCONDUCT OF A PARTY OR ITS PERSONNEL, (iii) STEMMING FROM PERSONAL INJURY,
DEATH, OR PROPERTY DAMAGE CAUSED BY A PARTY OR ITS PERSONNEL, OR (iv) ARISING
FROM EITHER PARTY’S BREACH OF ITS OBLIGATIONS SET FORTH IN ARTICLE IV OR ARTICLE
VI.

Section 10.5 Exclusions. Notwithstanding anything contained in this Agreement to
the contrary, in no event shall any Indemnifying Party be obligated under this
Article X to indemnify an Indemnified Party otherwise entitled to indemnity
hereunder in respect of any Losses to the extent that such Losses result from
(a) the Indemnified Party’s willful or intentional misconduct or negligence,
(b) the acts or omissions of the Indemnified Party, (c) violation of Law by the
Indemnified Party or (d) acts taken by the Indemnifying Party at the Indemnified
Party’s direction.

Section 10.6 Payments. Amounts payable by the Indemnifying Party to the
Indemnified Party in respect of any Losses for which such Party is entitled to
indemnification hereunder (“Indemnity Payments”) shall be paid in immediately
available funds within thirty (30) Business Days of receipt by the Indemnifying
Party of a written notice from the Indemnified Party that the payment that is
the subject of the Indemnity Payment has been made by the Indemnified Party,
except to the extent such Indemnity Payment is contested by the Indemnifying
Party. All such Indemnity Payments shall be made to the designated account of,
and in the manner specified in writing by, the Party entitled to such Indemnity
Payments.

Section 10.7 Insurance. Notwithstanding anything contained in this Agreement to
the contrary, Losses shall be net of any insurance or other prior or subsequent
recoveries actually received by the Indemnified Party or its Affiliates in

 

25.



--------------------------------------------------------------------------------

connection with the facts giving rise to the claim for indemnification. If an
Indemnified Party shall have used commercially reasonable efforts to recover any
amounts recoverable under insurance policies and shall not have recovered the
applicable Losses, the Indemnifying Party shall be liable for the amount by
which such Losses exceeds the amounts actually recovered.

Section 10.8 Remedies Exclusive. Except as otherwise specifically provided
herein, the remedies provided in this Agreement shall be the exclusive monetary
remedies (including equitable remedies that involve monetary payment, such as
restitution or disgorgement, other than specific performance to enforce any
payment or performance due hereunder) of the Parties with respect to Third Party
Claims, and Section 10.4 shall govern with respect to all other claims for
monetary remedies, in each case from and after the Effective Date in connection
with any non-performance, partial or total, of any term, provision, covenant or
agreement contained herein shall be governed by this Article X.

Section 10.9 Mitigation. Notwithstanding anything to the contrary contained in
this Agreement, each Indemnified Party shall use commercially reasonable efforts
to mitigate any claim or liability that an Indemnified Party asserts or may
assert under this Agreement. In the event that an Indemnified Party shall fail
to make such commercially reasonable efforts to mitigate any such claim or
liability, then notwithstanding anything contained in this Agreement to the
contrary, neither CitiLife nor Primerica, as the case may be, shall be required
to indemnify any Indemnified Party for that portion of any Losses that would
reasonably be expected to have been avoided if the Indemnified Party had made
such efforts.

 

26.



--------------------------------------------------------------------------------

ARTICLE XI

TERM AND TERMINATION

Section 11.1 Term of Agreement. Except as otherwise expressly set forth in this
Agreement, this Agreement shall become effective, and each Service shall
commence, on the Effective Date, and this Agreement shall remain in force, and
each Service shall continue until the expiration of the last-to-expire Covered
Contract (the “Term”), unless earlier terminated by the Parties as provided in
this Article XI. Notwithstanding the foregoing, CitiLife’s use of the PeopleSoft
application Service identified at 18 in Schedule 2.1 shall commence on the
Effective Date and shall continue for six (6) months thereafter, unless earlier
terminated pursuant to Section 11.2(b).

Section 11.2 Termination.

(a) Termination by CitiLife or Primerica. This Agreement, or any Service
provided hereunder, as applicable, may be terminated by either Party (the
“Terminating Party”) upon written notice to the other Party, if:

(i) the other Party fails to perform or otherwise breaches a material provision
of this Agreement and such failure or breach is not cured, to the reasonable
satisfaction of the Terminating Party, within thirty (30) days of written notice
thereof; provided, that the Parties first submit any such uncured failure or
breach for resolution in accordance with the procedures set forth in
Section 12.14;

(ii) the other Party fails to perform or otherwise breaches a material provision
of this Agreement, where such second failure or breach is substantially similar
to a prior failure or breach by such other Party, unless, within thirty
(30) days of written notice of such subsequent failure or breach, such other
Party has (A) cured such subsequent failure or breach to the reasonable
satisfaction of such Party (if such failure or breach is subject to cure) and
(B) demonstrated, to such Party’s sole satisfaction, that such other Party has
enacted remedial measures designed to prevent the failure or breach from
occurring again;

(iii) the other Party makes a general assignment for the benefit of creditors or
becomes insolvent, or a receiver is appointed for, or a court approves
reorganization or arrangement proceedings on, such Party;

(iv) performance of this Agreement or any Service provided hereunder has been
rendered impossible for a period of at least sixty (60) days by reason of the
occurrence of any Force Majeure Event, or if any other event occurs that is
reasonably deemed to permanently prevent the performance of this Agreement or
any Service provided hereunder; provided, however, that this Agreement may only
be terminated under this Section 11.2(a)(iv) with respect to the affected
Service and, provided, further, that if this Agreement is so terminated with
respect to one or more affected Services, CitiLife shall be entitled to receive
a corresponding reduction in the Fees; or

 

27.



--------------------------------------------------------------------------------

(v) required by any Governmental Authority, upon thirty (30) days’ notice or
sooner if necessary; provided, however, that prior to any such notice of
termination, the Parties mutually agree that this Agreement cannot be amended in
a manner that will satisfy such Governmental Authority without materially
changing the effect or intent of this Agreement.

(b) Termination by CitiLife. Notwithstanding anything in this Agreement to the
contrary, CitiLife shall have the right at any time, at its option and without
cause, (i) to terminate this Agreement upon one hundred twenty (120) days prior
written notice to Primerica and (ii) to terminate its use of the PeopleSoft
application Service identified at 18 in Schedule 2.1 upon thirty (30) days prior
written notice to Primerica and, upon the effective date of such termination, to
receive a corresponding reduction in the Fees.

(c) Termination by Primerica. Notwithstanding anything in this Agreement to the
contrary, Primerica shall have the right to terminate this Agreement upon three
hundred sixty-five (365) days prior written notice to CitiLife in the event that
any material component of the infrastructure used by Primerica to provide the
Services is being discontinued and no alternative arrangements are available on
commercially reasonable terms.

(d) Termination Following Assignment or Change of Control. Notwithstanding
anything in this Agreement to the contrary, Primerica shall have the right to
terminate this Agreement upon three hundred sixty-five (365) days prior written
notice to CitiLife in the event of (i) any Change of Control of CitiLife or
(ii) any sale by CitiLife of all or substantially all of the Retained Business,
in each case to an unaffiliated third party, provided that Primerica provides
such notice of termination within thirty (30) days following its receipt of
notification of such Change of Control or sale, as applicable.

Section 11.3 Effect of Termination. In the event that this Agreement is
terminated for any reason:

(a) Each Party agrees and acknowledges that the obligations of Primerica to
provide the Services, or to cause the Services to be provided, hereunder shall
immediately cease. Upon cessation of Primerica’s obligation to provide any
Service, CitiLife shall stop using, directly or indirectly, such Service.

(b) Upon request, each Party shall, and shall cause its Affiliates and third
parties (subject to the terms of such Party’s agreements with such third
parties) retained by such Party or its Affiliates to, return to the other Party
or, at the other Party’s option, destroy (and certify to the destruction of) all
tangible personal property and books, records or files owned by such other Party
or its Affiliates or third parties and used in connection with the provision or
receipt of Services that are in their possession as of the termination date.

 

28.



--------------------------------------------------------------------------------

(c) The following matters shall survive the termination of this Agreement
(i) the rights and obligations of each Party under Section 5.3, Section 5.4,
Section 5.5, Section 5.6, Article VI, Article VII, Article IX, Article X, this
Section 11.3, Section 11.4 and Article XII and (ii) the obligations under
Article IV of CitiLife to pay the applicable Fees for Services furnished prior
to the effective date of termination.

Section 11.4 Termination Phase Assistance.

(a) CitiLife may elect, by written notice to Primerica delivered no later than
ten (10) Business Days after the delivery of any notice of termination of this
Agreement or a Service in accordance with the terms hereof, to receive migration
services from Primerica as set forth herein for a period beginning as of the
date of Citi’s notice and continuing until the later of (i) the date that is 60
(sixty) days following such notice of termination and (ii) the effective date of
such termination (such period, the “Termination Phase”).

(b) During the Termination Phase, in addition to the Services, Primerica shall
perform for CitiLife or its designee such services as are reasonably necessary
to facilitate the orderly migration of the Services to CitiLife or its designee
(the “Termination Phase Services”). Each Party shall use reasonable efforts,
communication and cooperation to achieve the migration in a commercially
reasonable manner for each of the Parties. CitiLife shall bear the costs
incurred by both Parties in connection with the Termination Phase Services.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Construction; Absence of Presumption.

(a) For the purposes of this Agreement, (i) words (including capitalized terms
defined herein) in the singular shall be held to include the plural and vice
versa and words (including capitalized terms defined herein) of one gender shall
be held to include the other gender as the context requires; (ii) the terms
“hereof,” “herein” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules, Exhibits and Addenda) and not to any particular provision
of this Agreement, and Article, Section, paragraph, Schedule, Exhibit and
Addendum references are to the Articles, Sections, paragraphs, Schedules,
Exhibits and Addenda to this Agreement, unless otherwise provided; (iii) the
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation”; (iv) references to this Agreement shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all Schedules, Exhibits and Addenda) and any amendments hereto or
thereto; (v) all references to any period of days shall be deemed to be to the
relevant number of calendar days unless otherwise provided; and (v) all
references herein to “$” or dollars shall refer to United States dollars, unless
otherwise provided.

 

29.



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, with respect to all references in this Agreement
to “prior written consent, which shall not be unreasonably withheld, conditioned
or delayed,” it shall be deemed reasonable for the applicable Party to withhold,
condition or delay any such consent because of requirements of Law or any
objection from a Regulatory Body, including any guidance or other advice or
direction communicated informally by Regulatory Bodies to the applicable Party.

(c) The Parties hereby acknowledge that each Party and its counsel have reviewed
and revised this Agreement and that no rule of construction to the effect that
any ambiguities are to be resolved against the drafting Party shall be employed
in the interpretation of this Agreement (including all of the Schedules,
Exhibits and Addenda) or any amendments hereto or thereto.

Section 12.2 Headings. The Article and Section headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.

Section 12.3 Notices. All notices, demands and other communications required or
permitted to be given to any Party under this Agreement must be in writing. Any
such notice, demand or other communication will be deemed to have been duly
given (i) when delivered by hand, courier or overnight delivery service;
(ii) two (2) Business Days after deposit in the mail, provided such mail is sent
certified or registered mail, return receipt requested and with first-class
postage prepaid; or (iii) in the case of facsimile notice, when sent and
transmission is confirmed. Regardless of method, all such notices, demands and
other communications must be addressed to the Party at its address or facsimile
number set forth below (or at such other address or facsimile number as the
Party may furnish the other Party in accordance with this Section) and, must
also be included in an email transmission using the email address provided
below:

 

  (a) If to CitiLife:

CitiLife Financial Ltd.

8 Janetville St.

Brampton,

Ontario Canada L6P 2A3

Attn: Reza Shah

Phone: (905) 794-9494

Email address: Reza.Shah@citi.com

Citi Operations & Technology

283 King George Road, C-2

Warren, NJ 07059

Attn: Brad Tessler

Phone: (908) 563-0080

Email address: tesslerb@citi.com

 

30.



--------------------------------------------------------------------------------

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Attn: Jeffrey Brill

Facsimile: (917) 777-2587

Email address: Jeffrey.Brill@skadden.com

and

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Attn: Stuart D. Levi

Facsimile: (917) 777-2750

Email address: Stuart.Levi@skadden.com

 

  (b) If to Primerica:

3120 Breckinridge Boulevard

Duluth, GA 30099-0001

Attn: President

Facsimile: (770) 564-5669

With a copy to:

3120 Breckinridge Boulevard

Duluth, GA 30099-0001

Attn: General Counsel

Facsimile: (770) 564-6216

Email address: Peter.Schneider@primerica.com

Section 12.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York applicable to agreements made
and to be performed entirely within such state, without regard to the conflict
of laws principles of such state.

Section 12.5 Jurisdiction; Venue; Consent to Service of Process. With respect to
any action, suit or other proceeding resulting from, relating to or arising out
of this Agreement, each Party irrevocably and unconditionally submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or, if such court will not accept jurisdiction, the Supreme
Court of the State of New York or any court of competent civil jurisdiction
sitting in New York County, New York (and each Party agrees not to commence any
such action, suit or other proceeding except in such courts). In any such
action, suit or other proceeding, each Party irrevocably and

 

31.



--------------------------------------------------------------------------------

unconditionally waives and agrees not to assert by way of motion, as a defense
or otherwise any claims (a) that it is not subject to the jurisdiction of the
above courts, (b) that such action or suit is brought in an inconvenient forum
or (c) that the venue of such action, suit or other proceeding is improper. Each
Party also hereby agrees that any final and unappealable judgment against a
Party in connection with any such action, suit or other proceeding shall be
conclusive and binding on such Party and that such award or judgment may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment. With
respect to any action, suit or other proceeding for which it has submitted to
jurisdiction pursuant to this Section, each Party irrevocably consents to
service of process in the manner provided for the giving of notices pursuant to
Section 12.3 of this Agreement. Nothing in this Section shall affect the right
of any Party to serve process in any other manner permitted by Law. The
foregoing consent to jurisdiction shall not (a) constitute submission to
jurisdiction or general consent to service of process in the State of New York
for any purpose except with respect to any action, suit or proceeding resulting
from, relating to or arising out of this Agreement or (b) be deemed to confer
rights on any person other than the respective Parties to this Agreement.

Section 12.6 Entire Agreement. This Agreement, together with all Schedules,
Exhibits and Addenda hereto and thereto, embody the entire agreement of the
Parties hereto with respect to the subject matter hereof and supersede all prior
agreements with respect thereto. The Parties intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial proceeding
involving this Agreement.

Section 12.7 Amendment, Modification and Waiver. No amendment to this Agreement
shall be effective unless it shall be in writing and signed by each Party
hereto. Any failure of a Party to comply with any obligation, covenant,
agreement or condition contained in this Agreement may be waived by the Party
entitled to the benefits thereof only by a written instrument duly executed and
delivered by the Party granting such waiver, but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure of compliance.

Section 12.8 Severability. If any provision of this Agreement, or the
application of any such provision, is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, or invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by applicable
Law, the Parties waive any provision under Law that renders any provision of
this Agreement invalid, illegal or unenforceable in any respect. The Parties
shall, to the extent lawful and practicable, use commercially reasonable efforts
to enter into arrangements to reinstate the intended benefits, net of the
intended burdens, of any such provision held invalid, illegal or unenforceable.

 

32.



--------------------------------------------------------------------------------

Section 12.9 Successors and Assigns; No Third Party Beneficiaries. This
Agreement and all its provisions shall be binding upon and inure to the benefit
of the Parties and their respective permitted successors and assigns. Nothing in
this Agreement, whether expressed or implied, will confer on any person, other
than the Parties or their respective permitted successors and assigns, any
rights, remedies or liabilities; provided, that the provisions of Article X will
inure to the benefit of the Indemnified Parties and the provisions of the Data
Protection Agreement and any other agreement entered into between Primerica and
a third party pursuant to Section 8.6(b) shall inure to the benefit of the
relevant Data Subjects, to the extent required to comply with applicable Law. No
Party may assign its rights or obligations under this Agreement without the
prior written consent of the other Party (which consent may not be unreasonably
withheld or delayed) and any purported assignment without such consent shall be
void; provided, that CitiLife may, without the consent of Primerica, assign or
transfer any or all of its rights, and its respective related obligations
hereunder, to (a) any of its Affiliates (although no such assignment shall
relieve CitiLife of its obligations to Primerica or any Primerica Indemnified
Party hereunder), (b) any entity which has succeeded to all or substantially all
of the Retained Business so long as such entity assumes all of CitiLife’s
obligations in writing or (c) any third party engaged by CitiLife to administer
the Covered Contracts.

Section 12.10 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

Section 12.11 Expenses. Except as otherwise expressly stated in this Agreement,
any costs, expenses, or charges incurred by any of the Parties shall be borne by
the Party incurring such cost, expense or charge whether or not the transactions
contemplated by this Agreement shall be consummated.

Section 12.12 Counterparts. This Agreement may be executed by the Parties in
multiple counterparts which may be delivered as an electronic copy or by
facsimile transmission. Each counterpart when so executed and delivered shall be
deemed an original, and all such counterparts taken together shall constitute
one and the same instrument.

Section 12.13 Relationship of the Parties. Each Party and its Affiliates, as
applicable, shall be acting as an independent company in performing under this
Agreement, and shall not be considered or deemed to be an agent, employee, joint
venturer or partner of the other Party or any of its Affiliates, as applicable.
Each Party and its Affiliates, as applicable, shall, at all times, maintain
complete control over its Personnel and operations, and shall have sole
responsibility for staffing, instructing and compensating its Personnel. Neither
Party (nor its Affiliates, as applicable) shall have, or shall represent that it
has, any power, right or authority to bind the other Party (or its Affiliates,
as applicable) to any obligation

 

33.



--------------------------------------------------------------------------------

or liability, to assume or create any obligation or liability or transact any
business in the name or on behalf of the other Party (or its Affiliates, as
applicable), or make any promises or representations on behalf of the other
Party (or its Affiliates, as applicable), unless agreed to in writing.

Section 12.14 Dispute Resolution. In the event of any dispute, controversy or
claim arising out of or relating to this Agreement, or the breach, termination
or validity thereof, including the dispute of any Fees invoiced under Article IV
or any claim by any Party that any other Party has breached the material terms
hereof (each, a “Dispute”), the Service Coordinators of CitiLife and Primerica
shall meet (by telephone or in person) no later than two (2) Business Days after
receipt of notice by any Party of a request for resolution of a Dispute. The
Service Coordinators shall enter into negotiations aimed at resolving any such
Dispute. If the Service Coordinators are unable to reach mutually satisfactory
resolution of the Dispute within ten (10) Business Days after receipt of notice
of the Dispute, the Dispute shall be referred to an executive committee
comprised of at least one member of the senior management of each Party (the
“Executive Committee”). The initial members of the Executive Committee,
including relevant contact information, are set forth on Schedule 12.14, and
either Party may replace its Executive Committee members at any time with other
representatives of similar seniority by providing notice in accordance with
Section 12.3. The Executive Committee will meet (by telephone or in person)
during the next ten (10) Business Days and attempt to resolve the Dispute. If
the Executive Committee is unable for any reason to resolve a Dispute within
thirty (30) days after the receipt of notice of the Dispute, then either party
may submit the Dispute to arbitration in accordance with Section 12.15 hereof as
the exclusive means to resolve such Dispute.

Section 12.15 Arbitration.

(a) Any Dispute not resolved pursuant to Section 12.14 hereof shall, at the
request of either Party, be finally settled by arbitration administered by the
American Arbitration Association (the “AAA”) under its Commercial Arbitration
Rules then in effect (the “Rules”) except as modified herein. The arbitration
shall be held in New York, New York.

(b) There shall be three (3) arbitrators of whom each Party shall select one
within fifteen (15) days of respondent’s receipt of claimant’s demand for
arbitration. The two party-appointed arbitrators shall select a third arbitrator
to serve as Chair of the tribunal within fifteen (15) days of the selection of
the second arbitrator. If any arbitrator has not been appointed within the time
limits specified herein, such appointment shall be made by the AAA in accordance
with the Rules upon the written request of either party within fifteen (15) days
of such request. The hearing shall be held no later than one hundred twenty
(120) days following the appointment of the third arbitrator.

(c) The arbitral tribunal shall permit prehearing discovery that is relevant to
the subject matter of the Dispute taking into account the Parties’ desire that
the arbitration be conducted expeditiously and cost effectively. All discovery
shall be completed within sixty (60) days of the appointment of the third
arbitrator.

 

34.



--------------------------------------------------------------------------------

(d) By agreeing to arbitration, the Parties do not intend to deprive a court of
its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment, or
other order in aid of arbitration proceedings and the enforcement of any award.
Without prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the arbitral tribunal shall have full authority to
grant provisional remedies, to direct the Parties to request that any court
modify or vacate any temporary or preliminary relief issued by such court, and
to award damages for the failure of any party to respect the arbitral tribunal’s
orders to that effect. For the purpose of any provisional relief contemplated
hereunder, the Parties hereby submit to the exclusive jurisdiction of the New
York Courts. Each Party unconditionally and irrevocably waives any objections
which they may have now or in the future to the jurisdiction of the New York
Courts including objections by reason of lack of personal jurisdiction, improper
venue, or inconvenient forum.

(e) The award shall be in writing, shall state the findings of fact and
conclusions of law on which it is based, shall be final and binding and shall be
the sole and exclusive remedy between the Parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. § 1
et seq., and judgment upon any award may be entered in any court having
jurisdiction.

(f) The Parties will bear equally all fees, costs, disbursements and other
expenses of the arbitration, and each Party shall be solely responsible for all
fees, costs, disbursements and other expenses incurred in the preparation and
prosecution of their own case; provided that in the event that a Party fails to
comply with the orders or decision of the arbitral tribunal, then such
noncomplying Party shall be liable for all costs and expenses (including
attorneys fees) incurred by the other Party in its effort to obtain either an
order to compel, or an enforcement of an award, from a court of competent
jurisdiction.

(g) The arbitral tribunal shall have the authority, for good cause shown, to
extend any of the time periods in this arbitration provision either on its own
authority or upon the request of any of the Parties. The arbitral tribunal shall
be authorized in its discretion to grant pre-award and post-award interest at
commercial rates. The arbitral tribunal shall have no authority to award
punitive, exemplary or multiple damages or any other damages not measured by the
prevailing Parties’ actual damages. The arbitral tribunal shall have the
authority to order specific performance or to issue any other type of temporary
or permanent injunction.

(h) All notices by one Party to the other in connection with the arbitration
shall be in accordance with the provisions of Section 12.3 hereof, except that
all notices for a demand for arbitration made pursuant to this Article XII must
be made by

 

35.



--------------------------------------------------------------------------------

personal delivery or receipted overnight courier. This agreement to arbitrate
shall be binding upon the successors and permitted assigns of each Party. This
Agreement and the rights and obligations of the Parties shall remain in full
force and effect pending the award in any arbitration proceeding hereunder.

[Remainder of page intentionally left blank]

 

36.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

CITILIFE FINANCIAL LIMITED By:   /s/ Reza Shah   Name: Reza Shah   Title:
Authorized Signatory PRIMERICA LIFE INSURANCE COMPANY By:   /s/ Stanton J.
Shapiro   Name: Stanton J. Shapiro  
Title: Executive Vice President; Clerk/Secretary